ique Démocratique du Congo

Ministère des Affaires Foncières

Premier feuillet

Direction des Titres Immobiliers Province de : La TSHOPO
Circonscription Foncière de ___ TshopoL.- pese EEE EE
Division des Titres L Dillarss District 1 Moments
ISANGL.- Commune de : HALAAIIALAIAH
Territoire ‘ Yahurna.-
Lotissement : Zambala VL-
Usage ’ __ Agricole a. 5

CONTRAT D'EMPHYTEOSE
N°uz/E/Ts#oT/447 DU 20 / 09 [216.7
TERME DU BAIL DE VINGT-CINQ (25) ANS

1 ENTRE :
MPa République Démocratique du Congo représentée par - Le Gouverneur de Province
agissant en vertu des pouvoirs qui lui sont conférés par l'Article 183 alinéa 4 de la Loi
n° 73-021 du 20 juillet 1973 et par l'Article 14 sub. de l'Ordonnance n° 74-148 du O1
juillet 1974, ci-après dénommée "LA REPUBLIQUE", de première part ;

CONGO S.A, dont la personnalité civile a été
bre deux mil deux (J-0. numéro 21 du 1
immatriculée au numéro CD/KIN/RCCM/ 14-B-5579,
ège social au numéro 1963 de l’Avenue Des
à Kinshasa, représentée par Son Directeur

4 ET :
…. La Société PLANTATIONS ET HUILERIES DU

—… reconnue par Décret N° 133/2002 du trente octo

—_ novembre 2002, page 34) et
. Identification Nationale A01148Y, ayant son si
_ Poids Lourds dans la Commune de la Gombe
Général, Monsieur Zephyrin LUYIN DULA NUANISA,

-après dénommé "L'EMPHYTEOTE", de seconde part,
IL À ETE CONVENU CE QUI SUIT :

de au soussigné de seconde part, qui accepte un droit

à PEL d'emphytéose sur ie parcelle de terre destinée à usage agricole, élevage, d'une
Le { À _ superficie dent ii He Has s n _ É ares CS ER T ME à ER T0
+ située dans le Commune erritoire de YahUma- tant le numéro”

__ du plan cadastral et dont les limites sont représentées sous un liseré vert au
| croquis dressé à l'échelle de 1 à- ----- ème.

ticle 1 : La République concè

4 4
à Ù f ,

* Le présent contrat est conclu pour un terme de 25 ans prenant cours le 22/04/2244.
Pr à l'expiration duquel il sera renouvelé pour une durée égale pour autant que le
terrain ait été mis en valeur et maintenu conformément aux obligations

PART contractuelles et réglementaires de l'emphytéose ;
La redevance annuelle fixée conformément au tari

suivantes :

\
à

CL
Lx
RO RS
j ”
Article 2
7 a ? Le PR L
+ "+

f en vigueur et aux conditions

ANRSAQR

EE

Prix de référence du terrain
Redevance annuelle

Deuxième feuillet

AMÉE 20 % soit : FC 10.323,00
ge trans 30 % soit :. FC 15.484,50

e 40 % soit : HS 20164800
4e année 45 % soit : _. _ FC2322675
5ème année 50 % soit : FC 25.607,50

Cette redevance et ta | 2 é
Mer janvier de No LAN EU Les sont payables annuellement et par anticipation le
que année chez le Comptable des Titres Immobiliers de ISANGI

rticle 3 : L' £
À tit AVE at Nik d'occuper le terrain concédé dans les six mois et d'en
tir LAN ER He Ne dans les dix-huit mois de la conclusion du présent
TR sa P sitenu de poursuivre de façon ininterrompue et de maintenir
en valeur conformément à la destination du terrain.

Seront considérées comme mise en valeur :
a) Les terres sur six dixièmes au moins de leur surface par des cultures
alimentaires, maraîchères ou fourragères.

xièmes au moins de leur surface par les
iers, comprenant au moins 100 plantes
rs devant être considérés comme des
trement et n'entreront pas en

b) Les terres couvertes sur six di
plantations d'arbres fruitiers ou des palm
: à l'Hectare, les bananiers et les papaye
É plantes intercalaires n'occupant le sol que tempora
Bi: hide de compte lors du dénombrement des arbres fruitiers.

dixièmes au moins de leur surface par des
raison d'au moins 100 arbres l'Hectare, et
1.000 arbres par Hectare de

Eh les terres couvertes Sur dix
plantations d'arbres de boisement à
pour les enrichissements de forêts et d'au moins
4 boisement en terrain découvert.

Pour les autres arbres et arbustes, la densité minimum sera déterminée de

commun accord avec l'Occupant et le Service de l'Agronomie.

a) Les pâturages créés par l'Occupant et les pâturages naturels ayant subi une
amélioration à effet permanent et approprié à l'élevage à caractère intensif ;
C'est-à-dire drainés ou irrigués si nécessaire et protégés contre l'érosion sur
lesquels seront entretenus des bestiaux à l'élevage ou à l'engrain dont le nombre

_ minimum sera fixé par le Service Vétérinaire en tenant compte des espèces, des
À! possibilités du sol et des conditions climatologiques.

… b) Les terres sur lesquelles il aura été fait sur six dixièmes au moins de leur
AS surface par des constructions et installations nécessaires à l'entreprise et
P# a notamment sur place en vue de la surveillance. Les poulaillers, les porcheries,
abris, étables, dipping-tancks destinés au bétail, garage pour les véhicules,

magasins de stockage.

c) La mise en valeur doit être rationnelle et effectuée suivant les règles de la
technique moderne.

0085496

troisième et dernier feuillet

ü) Les Cultu
SU QN AecIIVv SNA
niveau et tout \ déclivité seront établies p

x Le arallèleme nlix 1e
tes les mesures contre rallèlement aux courbes de

orosion seront prises,

€) La mise en v
Sè en Valeur des terres av:
mème que le bo! À des terres ayant une inclinaison de 30 % est interdite de
J0ISemMent dans un rayon de 75 m de source

à \ … » [a
F) Les Conditions de mise

" en Valeur sti Julèes ci-dessus toue Êmaré
Simultanément pour toute sis AAALIUATANN AS ERATIAnE QU

Surface,
. ” " n * : a
Articie 4 : L'Emphvtéote aura la faculté

V4 de se libérer des charges de son droit par le
délaissement des fonds me k

Re do à aUX Conditions et selon les modalités prescrites par les
= ‘ee | ; à Un ss « . rs

—." exécution de la Loi n° 73-021 du 20 juillet 1973 et de ses mesures
d'exécution,

Article 5 : L'Emphvté
l'a tt ne peut changer la destination du terrain concédé sans
à = N . nn, + "TS | : d . e . * nl
SUOnSation expresse, écrite et préalable de l'autorité qui a concédé le droit.

Article 6 : I! appartiendra à l'Emphytéote de faire toute diligence auprès des Autorités
compétentes en vue d'obtenir en temps utile, l'autorisation de bâtir et la
permission des travaux requise en vertu de la législation sur l'Urbanisme et sur les
Circonscriptions Urbaines.

| Article 7 : Pour tout ce qui ne résulte pas des dispositions reprise ci-dessus, le présent

à contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant

4 régime général des biens, régime foncier et immobilier et régime des sûretés,

spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que ses

mesures d'exécution.

: (Clause spéciale)

eu

n] À à '
J FT À .
D. Article 8
À. :

Mblation d'une des conditions reprises ci-dessus entraînera la
du droit concédé.

mel'exécution du présent contrat, e parties déclarent

de la Division à SAN GI--
Territoire de Yahuma.-

h à

D 22 / 09. 20467
Troisième et dernier feuillet

es lies parallèleme
Contre érosion seront CRE nt aux courbes de

e) La mise e
| DE | n Valeur des terres a
que le boisement dans un r

a =) Fu

: Le une inclinaison de 30 % est interdite de
yon de 75 m de source

f) Les conditions de mise en |

k é Valeur
simultanément pour tata Stipulées ci-dessus joueront séparément ou

rface.

Mic +: L'Emphytéote aura la faculté
! APR CORAN é de se libérer des charges de son droit par le
Conditions et selon les modalités prescrites par les

mesures d'exécution de |
; a
AE UHR Loi n° 73-021 du 20 juillet 1973 et de ses mesures

\tice 5 : L'Emphytéote n
pr Eutoneation Mr changer la destination du terrain concédé sans
, écrite et préalable de l'autorité qui a concédé le droit.

Hticle 6 : Il appartie

Articl LÉ SE è Hi de faire toute diligence auprès des Autorités
permission des Nr à en en temps utile, l'autorisation de bâtir et la
'EY uise en vertu de la lé

Circonscriptions Urbaines. gislation sur l'Urbanisme et sur les

cle 7 : Pour tout ce qui ne résulte pas des dispositions reprise ci-dessus, le présent
contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant
régime général des biens, régime foncier et immobilier et régime des sûretés,
spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que ses

mesures d'exécution.

Article 8 : (Clause spéciale)

Article 9 : L'inexécution ou la violation d'une des conditions reprises ci-dessus entraînera la

R résiliation de plein droit du droit concédé.

ui concerne l'exécution du présent contrat, ES Bon à LBANGL

‘Article 10 : Pour tout ce q
élire domicile, "LA REPUBLIQUE" dans les bureaux :
Territoire de Yahuma--

"L'EMPHYTEOTE" dans les bureaux dea-Commune de : 3
Parcelle n°__ Section Rurale Sept Cent Cinq. GRAN CEA ANR OUR ER (1)

| Ne
it en double € péditibn A AUPSNEN \

re

; SA SOCIÈTE PHC, S.A.

F1 Redevance et taxes rémunératoires

F. pour un montant total de +7 991. 547,00

+4 payées suivant quittance N° 2440464 du

4 À Ua — le. 23/ 09 DPOAEEEE
At Le Comptable

(1) Numéro cadastral en toutes lettres

